Opinion filed October 6, 2016




                                      In The


        Eleventh Court of Appeals
                                   ____________

                                No. 11-16-00238-CR
                                   ____________

                   DAVID BRYAN WINTERS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 259th District Court
                             Jones County, Texas
                         Trial Court Cause No. 011032


                      MEMORANDUM OPINION
      Appellant pleaded not guilty to the offense of continuous sexual abuse of a
young child. The jury found Appellant guilty of the offense, and the trial court
assessed his punishment at confinement for a term of thirty years in accordance with
the terms of an agreement as to punishment. We dismiss the appeal.
      This court notified Appellant that we had received information from the trial
court that Appellant waived his right of appeal in this cause. We requested that
Appellant respond and show grounds to continue the appeal. Appellant has filed a
response in which he states that he “did not voluntarily, knowingly and intelligently
waive his rights to appeal his conviction in this cause due to the ineffective assistance
by his trial counsel. Appellant asserts that his trial counsel failed to explain the terms
of the sentencing agreement.
      The documents on file in this court reflect that Appellant entered into a
sentencing agreement in which he waived various rights, including his right to
appeal. The agreement provides as follows:
            Defendant agrees to waive any right to a motion for new trial and
      appeal . . . .
            Having been informed of whatever right to pursue a motion for
      new trial and appeal may exist, and having agreed to waive those rights,
      and after having consulted with my attorney, I hereby voluntarily,
      knowingly and intelligently waive those rights in exchange for this
      sentencing agreement.
           I, the Defendant, do swear or affirm that I voluntarily,
      knowingly, and intelligently make the foregoing waivers . . . .
The sentencing agreement was signed by Appellant, his attorney, and the trial judge.
      The trial judge specifically found that Appellant voluntarily, knowingly, and
intelligently entered into the agreement and that Appellant understood the
consequences of waiving his right to a motion for new trial and appeal. The
documents on file in this cause therefore show that Appellant waived his right of
appeal. Texas has “long held that a valid waiver of appeal prevents a defendant from
appealing without the trial court’s consent.” Monreal v. State, 99 S.W.3d 615, 617
(Tex. Crim. App. 2003). A waiver of the right to appeal is valid if it was made
voluntarily, knowingly, and intelligently. Id. We note also that the trial court has
not given Appellant permission to appeal. Accordingly, we dismiss this appeal
without further action. See id. at 622–23; see also TEX. R. APP. P. 25.2(d).



                                            2
      This appeal is dismissed.


                                               PER CURIAM


October 6, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3